UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1333


CALVIN TYRONE NORTON,

                     Plaintiff - Appellant,

              v.

COLUMBUS COUNTY BOARD OF ELECTIONS; HAROLD FIPPS, individually
and in his official capacity as Chairman of Columbus County Board of Elections;
BONITA BLAKNEY, individually and in her official capacity as Vice Chairman of
the Board of Elections; JOANN GARRELL, individually and in her official capacity
as Board Member of Columbus County Board of Elections; CARLA
STRICKLAND, individually and in her official capacity as Director of Columbus
County Board of Elections; COLUMBUS COUNTY BOARD OF
COMMISSIONERS; JEROME MCMILLIAN, individually and in his official
capacity as Columbus County Commissioner; JAMES E. PREVATTE, individually
and in his official capacity as Columbus County Board of Commissioner; GILES E.
BYRD, individually and in his official capacity as Columbus County Board of
Commissioner; EDWIN P. RUSS, individually and in his official capacity as
Columbus County Board of Commissioner; RICKY BULLARD, individually and in
his official capacity as Columbus County Board of Commissioner; CHARLES
MCDOWELL, individually and in his official capacity as Columbus County Board
of Commissioner; LEWIS L. HATCHER, Sheriff of Columbus County, individually
and in his official capacity as Sheriff of Columbus County; JODY STEADMAN
GREENE, Uncertified Sheriff of Columbus County, individually and in his official
capacity as not residency or domicile of Columbus County to run for the office of
Sheriff; WESTERN SURETY CO., d/b/a CNA Surety Insurance, Surety for
Columbus County Sheriff; JESS HILL, individually and in his official capacity as
Clerk of Columbus County; BRENDEN JONES, individually and in his official
capacity as NC State House of Representatives 46th District; RED DOME GROUP,
INC., a business nonprofit corporation; SCOTT ANDREW YATES, individually
and in his official capacity as registered agent, president, and board of director of
Red Dome Group, Inc.; LESLIE MCCRAE DOWLESS, JR., individually and in his
official capacity as Contractor employee of Red Dome Group, Inc.; AMANDA
PRINCE, individually and in her official capacity as counsel employee for Columbus
County Government; AARON HERRING, individually and in his official capacity
uncertified Chief Deputy of Columbus County; DANNY EARL BRITT, JR.,
individually and in his official capacity as NC State Senator and License Attorney;
BOYD T. WORLEY, individually and in his official capacity as license attorney;
NORWOOD PITT BLANCHARD, III, individually and in his officially capacity as
license attorney; TUCKER MACK WARD, individually and in his official capacity
as Board Member of Columbus County Board of Elections; TRENT BURROUGHS,
individually and in his official capacity as Chairman of Columbus County Board of
Commissioners,

                     Defendants - Appellees,

              and

NORTH CAROLINA BOARD OF ELECTIONS; BOB CORDLE; STELLA
ANDERSON; DAVID BLACK; JEFF CARMON; KEN RAYMOND,

                     Parties-in-Interest.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:19-cv-00088-D)


Submitted: December 30, 2020                                   Decided: January 29, 2021


Before GREGORY, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Tyrone Norton, Appellant Pro Se. Kathryn Hicks Shields, Assistant Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Norwood Pitt Blanchard, III, CROSSLEY MCINTOSH COLLIER HANLEY & EDES
PLLC, Wilmington, North Carolina; Michael Bernard Cohen, Dan M. Hartzog, Jr.,
HARTZOG LAW GROUP, Cary, North Carolina; William Eric Freeman, MANNING,
FULTON & SKINNER, PA, Durham, North Carolina; Jonathan Whitfield Gibson,
MANNING, FULTON & SKINNER, PA, Raleigh, North Carolina; Mark A. Jones, BELL,
DAVIS & PITT, PA, Winston-Salem, North Carolina; David Stebbins Coats, BAILEY &


                                            2
DIXON, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       Calvin Tyrone Norton appeals the district court’s order dismissing his complaint in

which he sought to challenge the 2018 election of the Columbus County Sheriff. We have

reviewed the record and find no reversible error. Accordingly, we deny Norton’s motion

to supplement the record and affirm for the reasons stated by the district court. Norton v.

Columbus Cnty. Bd. of Elections, No. 7:19-cv-00088-D (E.D.N.C. Mar. 13, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            4